PER CURIAM.
This is an appeal from a final judgment of divorce entered in favor of appellant.
Inasmuch as the appellant has now remarried, the present appeal is dismissed to the extent that it questions the sufficiency of alimony payments. As to child support payments, our consideration of the record on appeal, oral argument and the briefs filed herein requires a conclusion that no error was committed in the trial court. Accordingly, that part of the judgment is affirmed,
We have further considered appellant’s motion for attorneys’ fees and conclude that the same should be and is hereby denied.
It is so ordered.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.